DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 02/24/2022 has been entered.  No claims have been added, cancelled, or amended.  Claims 1-27 remain pending in the application.

Response to Arguments
Applicant’s arguments, see page 7, filed 02/24/2022, with respect to the priority benefit have been fully considered and are persuasive.  The priority objection has been withdrawn.

Applicant’s arguments, see pages 7-8, filed 02/24/2022, with respect to the double patenting rejection have been fully considered and are persuasive.  The rejection has been withdrawn. 

Applicant's arguments, see pages 8-9, filed 02/24/2022 have been fully considered but they are not persuasive.
Examiner cannot concur with Applicant’s interpretation of the presented prior art Choi with respect to the language of independent claims 1, 10, and 19. Contrary to Applicant’s remarks, the decompressed video data taught by Choi is associated with an absolute quality score.  The claim language only requires that re-constructed video content from encoded video content be associated with an absolute quality score that reflects a first type of viewing device; the claim language does not positively recite or specify how the re-constructed video content is associated with the absolute quality score.  Choi’s encoded video content is associated with an absolute quality score which is determined using first and second vectors related to viewing devices.  Choi’s decompressed video data is associated with this absolute quality score because the decompressed video data is associated with the encoded data and the corresponding encoded data is associated with the absolute quality score.  Therefore, the cited portions of Choi disclose the corresponding claim language.  The 102 rejection is maintained.

Terminal Disclaimer
The terminal disclaimer filed on 02/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,834,406 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2022 was considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-27 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Choi et al. US 2015/0245028 A1, hereafter Choi.

Regarding claim 1, Choi discloses a computer-implemented method (viewing device 700 incorporates one or more of a processor component 750…control routine 740) [0053], comprising: 
receiving, at a first type of viewing device, encoded video content (an interface 790 to couple the viewing device 700 to the network 999…processor component may also operate the interface 790 to receive the compressed video data 730) from a server machine (computing device 500) [0053];
performing at least one decoding operation on the encoded video content to generate re-constructed video content (decompress it) [0053], wherein the re-constructed video content is associated with an absolute quality score (the device scoring component 646 retrieves at least the device vector data 134 and the complexity data 633, and uses them together to determine the first and second linear coefficients to be provided to the MOS estimator 647 as the coefficients data 636.  As has been discussed, the first and second vectors conveyed in the device vector data 134 are associated with viewing devices having one or more viewing characteristics similar to those of the viewing device 70 that was earlier employed in begetting the opinion scores from which the first and second vectors of the device vector data 134 were derived) [0048] that reflects the first type of viewing device (the processor component 750 may operate the interface 790 to transmit the device data 735 indicating one or more viewing characteristics of the display 780) to the computing device 500) [0053]; and
displaying at least one from of the re-constructed video content on the first type of viewing device (visually present it on the display 780) [0053].

Regarding claim 2, Choi addresses all of the features with respect to claim 1 as outlined above.
Choi further discloses computing the absolute quality score based on a base quality score that reflects a base type of viewing device (a viewing device having a selected viewing characteristics, and raw data is collected of opinions of persons to whom those visual presentations are made…raw data may be made up of numerical values representing image quality as judged by those persons…keeping with the widely known and used mean opinion score (MOS) evaluation technique…raw data is then analyzed to derive first and second mathematical models…for use with a non-linear fitting function) [0015] and a first device equation that converts base quality scores associated with the base type of viewing device to absolute quality scores associated with the first type of the first viewing device (the device scoring component 646 retrieves at least the device vector data 134 and the complexity data 633, and uses them together to determine the first and second linear coefficients to be provided to the MOS estimator 647 as the coefficients data 636.  As has been discussed, the first and second vectors conveyed in the device vector data 134 are associated with viewing devices having one or more viewing characteristics similar to those of the viewing device 70 that was earlier employed in begetting the opinion scores from which the first and second vectors of the device vector data 134 were derived) [0048].

Regarding claim 3, Choi addresses all of the features with respect to claim 1 as outlined above.
Choi further discloses computing a baseline quality score associated with a base type viewing device based on a model that is associated with the spatial resolution of the source video content (the selected viewing characteristics of viewing devices that are accounted for with the opinion metric include one or more of display size, display resolution and associated viewing distance) [0014].

Regarding claim 4, Choi addresses all of the features with respect to claim 1 as outlined above.
Choi further discloses comprising computing a plurality of absolute quality scores associated with the first type of viewing devices based on a device equation associated with the first type of viewing device (the device scoring component 646 retrieves at least the device vector data 134 and the complexity data 633, and uses them together to determine the first and second linear coefficients to be provided to the MOS estimator 647 as the coefficients data 636.  As has been discussed, the first and second vectors conveyed in the device vector data 134 are associated with viewing devices having one or more viewing characteristics similar to those of the viewing device 70 that was earlier employed in begetting the opinion scores from which the first and second vectors of the device vector data 134 were derived) [0048] and a plurality of base quality scores associated with a plurality of encodes and a base type of viewing device (a viewing device having a selected viewing characteristics, and raw data is collected of opinions of persons to whom those visual presentations are made…raw data may be made up of numerical values representing image quality as judged by those persons…keeping with the widely known and used mean opinion score (MOS) evaluation technique…raw data is then analyzed to derive first and second mathematical models…for use with a non-linear fitting function) [0015].

Regarding claim 5, Choi addresses all of the features with respect to claim 4 as outlined above.
Choi further discloses selecting the device equation from a plurality of device equations based on the first type of viewing device (the device scoring component 646 retrieves at least the device vector data 134 and the complexity data 633, and uses them together to determine the first and second linear coefficients to be provided to the MOS estimator 647 as the coefficients data 636.  As has been discussed, the first and second vectors conveyed in the device vector data 134 are associated with viewing devices having one or more viewing characteristics similar to those of the viewing device 70 that was earlier employed in begetting the opinion scores from which the first and second vectors of the device vector data 134 were derived) [0048].

Regarding claim 6, Choi addresses all of the features with respect to claim 4 as outlined above.
Choi further discloses the device equation comprises a polynomial that is generated based on a first set of mean opinion scores associated with a base type of viewing device and a second set of mean opinion scores associated with the first type of viewing device (employed in the following equation to determine a first linear coefficient A for each spatial complexity SC of each of the motion videos of the training set…equation to determine the second linear coefficient B for each spatial complexity…the first vector is made up of multiple correlated values for coefficient A and spatial complexity SC, and the second vector is made up of multiple correlated values for linear coefficient B and spatial complexity SC) [0033].

Regarding claim 7, Choi addresses all of the features with respect to claim 1 as outlined above.
Choi further discloses the absolute quality score reflects a spatial resolution of source video content from which the encoded video content is derived (the selected viewing characteristics of viewing devices that are accounted for with the opinion metric includes one or more of display size, display resolution, and associated viewing distance) [0014].

Regarding claim 8, Choi addresses all of the features with respect to claim 1 as outlined above.
Choi further discloses the absolute quality score predicts a perceived visual quality of the re-constructed video content when viewed on the first type of viewing device (numerical values representing image quality of judged by those persons…mean opinion score (MOS) evaluation technique) [0015].

Regarding claim 9, Choi addresses all of the features with respect to claim 1 as outlined above.
Choi further discloses the first type of viewing device comprises a mobile device, a laptop device, or a television device (the viewing device 70 may be any of a variety of types of device, including but not limited to a form of a computing device, or a device more dedicated in its functionality to viewing of motion video such as a television) [0034].

Claims 10-18 are drawn to a non-transitory computer readable medium adapted to implement the computer-implemented method of claims 1-9, and are therefore rejected in the same manner as above.  

Claims 19-27 are drawn to a system adapted to implement the computer-implemented method of claims 1-9, and are therefore rejected in the same manner as above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701. The examiner can normally be reached Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEFAN GADOMSKI
Primary Examiner
Art Unit 2485


/STEFAN GADOMSKI/Primary Examiner, Art Unit 2485